      Case 1:16-cv-08364-KMW Document 111-2 Filed 02/21/20 Page 1 of 1




                             ATTACHMENT B

LOCAL MARKET PRICE SCAN IN SAN FRANCISCO BAY AREA

ALL PRICE POINTS COLLECTED ON MAY 27, 2018


PRODUCT NAME                                 STORE NAME   CITY           PRICE
TOM'S OF MAINE ANTIPLAQUE & WHITENING        Safeway      Menlo Park     $ 5.99
TOM'S OF MAINE WHOLE CARE                    Safeway      Menlo Park     $ 5.99
ARM & HAMMER ADVANCE WHITE                   Safeway      Menlo Park     $ 3.99
TOM'S OF MAINE ANTIPLAQUE & WHITENING        Target       Redwood City   $ 3.89
TOM'S OF MAINE WHOLE CARE                    Target       Redwood City   $ 3.89
ARM & HAMMER ADVANCE WHITE                   Target       Redwood City   $ 3.69
TOM'S OF MAINE ANTIPLAQUE & WHITENING        Safeway      Emeryville     $ 5.99
ARM & HAMMER ADVANCE WHITE                   Safeway      Emeryville     $ 3.99
ARM & HAMMER ADVANCE WHITE                   CVS          Emeryville     $ 4.99
TOM'S OF MAINE ANTIPLAQUE & WHITENING        Target       Emeryville     $ 3.89
TOM'S OF MAINE WHOLE CARE                    Target       Emeryville     $ 3.89
ARM & HAMMER ADVANCE WHITE                   Target       Emeryville     $ 3.69
